 'OREGON "LABOR-MANAGEMENT RELATIONS BOARD53there would be no change in the day-to-day relationships with theEmployer, and the newly affiliated local would honor all contractualcommitments with the Employer.In these circumstances,as we be-lieve that the requested substitution would insure to employees thecontinuity of their present organization and representation,we shallgrant the Petitioner's motion and substitute EmeryUnitof Local 509,UAW, forUnited Emery Industries Employees Committee (DiceRoad)as certified representative of the employees in the unit.' Suchamendment of the certification is not,however,to be considered as anew certification or recertification.[The Board amended theCertification of Representative issued toUnited EmeryIndustries Employees Committee(DiceRoad)in CaseNo. 21-RC-8373 by substituting "Emery Unitof Local509,UAW"for "United EmeryIndustries Employees Committee(DiceRoad) ".]5 SeeClimaxMolybdenum Company,146 NLRB 508;Minnesota Mining and Manufac-turing Company,144 NLRB 419.Oregon Labor-Management Relations BoardandBarbur Boule-vard Flying A Truck Stop and Automotive Garage & ServiceStation Employees Local No. 255 and Robert Ferguson, Em-ployee of Barbur Boulevard Flying A Truck Stop.Case No.A 0-75. July 09, 1964ADVISORY OPINIONThis is a petition filed by the Oregon Labor-Management RelationsBoard, herein called the State Board, for an Advisory Opinion inconformity with Sections 102.98 and 102.99 of the National LaborRelations Board's Rules and Regulations, Series 8, as amended.In pertinent part, the petition alleges as follows :1.There is presently pending before the State Board a decertifica-tion petition (Case No. 1-64) involving Barbur Boulevard Flying ATruck Stop, herein called the Employer, and Automotive Garage &Service Station Employees Local No. 255, herein called the Union.The petition had been filed by Robert Ferguson, an employee of theEmployer.At the hearing before the State Board, the Employerand Union stipulated as to the nature of the Employer's business andits commerce data.2.The Employer is a truck stop and service station engaged atPortland, Oregon, in selling gasoline, diesel fuel oil, and automotiveaccessories, and in rendering services such as lubrication of vehicles.All sales of diesel fuel oil and gasoline are-made at one rate exceptthat purchasers of more than 25 gallons of gasoline pay the "truck148 NLRB No. 11.- DECISIONSOF NATIONALLABOR RELATIONS BOARDrate" amounting to a discount of 2 cents per gallon off the regularprice.3.During the calendar year 1961, the Employer's gross sales were$232,978, while during 1962 they were $202,110, and during 1963,$194,611.Approximately 50 percent or $90,000 of the Employer'sgross annual business is derived from sales of diesel fuel oil to com-mercial vehicles; and approximately 331/3 percent or $20,000 of its$60,000 annual sales of gasoline are made to commercial vehicles, thebalance of $40,000 to private vehicles. In addition, approximately$50,000 of its gross annual business is derived from services renderedto commercial vehicles.According to the stipulation hereinabovereferred to, the Employer makes sales of diesel fuel oil and gasolineand renders services in excess of $50,000 per annum "to employers whoare engaged in interstate commerce and who are themselves of sufficientsize so astomeet the jurisdictional standards of the National LaborRelations Board except those of solely the indirect inflow or indirectoutflow standard."4.The State Board has made no findings as to the aforesaid com-merce data.5.There is no representation or unfair labor practice proceedingpending before this Board that involves the parties hereto..6.Although served with a copy of the petition for Advisory Opin-ion herein, no response as provided by the Board's Rules and Regula-tions has been filed by the Employer, the Union, or Robert Ferguson.On the basis of the above, the Board is of the opinion that :1.The Employer is a truck stop and service station engaged atPortland, Oregon, in selling gasoline, diesel fuel oil, and automotiveaccessories, and in rendering automotive services to commercial andprivate vehicles.Most of the Employer's gross annual business, anamount in excess of $50,000, is derived from sales and services renderedto commercial, rather than private, vehicles.Although characterizedby the State Board as a "retail service station," the Employer's opera-tions are also those of a nonretail enterprise.'2.The Board has determined that where a single integrated enter-prise, as here, encompasses both retail and nonretail operations, itwill assert jurisdiction if the total operations of the enterprise meeteither the Board's retail or nonretail standards.2The current stand-ard for the assertion of jurisdiction over nonretail enterprises withinthe Board's statutory jurisdiction requires an annual minimum of$50,000 out-of-State inflow or outflow, direct or indirect.SiemonsMailing Service,122 NLRB 81, 85, 88. The Employer's more than$50,000 annual sales and services to employers who are engaged in1Bussey-Wslliams Tire Co.,Inc.,122 NLRB 1146.2 Gradwohl Souse, Inc.,146 NLRB 977, and cases cited in footnote 2 therein ;HarryPolling, d/b/a Harry's Television Sales and Servace,143 NLRB 450. INTERNATIONAL HOD CARRIERS', ETC., LOCAL 89455interstate commerce and who themselves meet the Board's jurisdic-tional standards (other than the indirect inflow or outflow stand-ards) constitute indirect outflow under the Board'sSiemonsdecisionand would satisfy the current standard for the assertion of jurisdic-tion over nonretail enterprises.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that upon theallegations submitted herein, the Board would assert jurisdiction overthe Employer's operations with respect to disputes cognizable underSections 8, 9, and 10 of the Act.InternationalHod Carriers',Building and Common Laborers'Union of America,Local894,AFL-CIO [Thorpe ConstructionCompany and Lomelo Construction Company]andWilliam O.Strickland.Case No. 8-CB-732. July 30, 1964DECISION AND ORDEROn January 29, 1964, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings,' conclusions, and recommenda-tions except as hereinafter set forth.We find that, notwithstanding the valid provisions in their writtencontract with the Respondent relating to hiring and union security,Thorpe and Lomelo, pursuant to oral arrangements with Respondent,maintained a referral or clearance arrangement with Respondentwhich discriminated in favor of union members.As a party to such'The Respondent has excepted to the credibility findings made by the Trial Examiner.It is the Board's established policy, however,not to overrule a Trial Examiner's resolu-tions with respect to credibility unless,as is not the case here, the clear preponderance ofall the relevant evidence convinces us that the resolutions were incorrect.Standard DryWall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).148 NLRB No. 10.